Title: To James Madison from Henry Lee, [8 December] 1791
From: Lee, Henry
To: Madison, James


My dear sir
[8 December 1791]
The enclosed please to give to our friend Frenau. It contains a list of some subscribers to his gazette.
We are all miserable here; the late defeat of our army engrosses every mind; please to tell me of any saving circumstances in this unhappy affair should the act. to the gen govt. possess such wished for differences from the one circulating among us.
At the same time let me beg you to recede from your decision about the great falls. I am sure your portion of the money may be raised in the course of the year & I am very unwilling that you should abandon a contract the moment it shews its value: indeed my honor forbids my agreement to your proposal.
